Citation Nr: 0715171	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-21 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.  


REPRESENTATION
Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from February 2003 and June 2004 rating 
decisions of the RO.  

The veteran testified at a personal hearing at the RO in 
October 2004.  He testified at a Board video conference 
hearing in January 2007.

In January 2007, the veteran waived initial RO consideration 
of the new evidence submitted in conjunction with his video 
conference hearing.  38 C.F.R. § 20.1304 (c) (2006).  

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Coronary artery disease was not present during active 
duty or for many years thereafter nor is coronary artery 
disease otherwise linked to the veteran's active duty service 
or to a service-connected disability.  

2.  Erectile dysfunction was not present during active duty 
or for many years thereafter nor is erectile dysfunction 
otherwise linked to the veteran's active duty service or to a 
service-connected disability.   


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by the veteran's active duty service, nor is coronary artery 
disease proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006). 

2.  Erectile dysfunction was not incurred in or aggravated by 
the veteran's active duty service, nor is erectile 
dysfunction proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in September 2002, April 2004, October 2005, 
and March 2006 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  Finally, via the 
March 2006 letter, he was apprised of disability ratings and 
effective dates, as mandated by the Court in Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The file 
also contains the veteran's service personnel records.  In 
relation to the claims decided herein, the veteran has 
identified no additional records that should be associated 
with the claims file.  The veteran has also been afforded VA 
medical examinations as mandated in certain circumstances 
under VCAA.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b) (Wet 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2006).  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus.

The Board finds that service connection is not warranted for 
coronary artery disease on a direct basis or presumptive 
basis.  38 C.F.R. §§ 3.303, 3.310.  There is no competent 
evidence of the presence of coronary artery disease or any 
other vascular or cardiac problems in the service medical 
records.  Clinical evaluation of all systems was normal at 
the time of the June 1969 separation medical examination.  No 
pertinent complaints were noted in the Report of Medical 
History the veteran completed at the time of his discharge 
examination in June 1969.  There is also no competent 
evidence of record of the presence of cardiovascular renal 
disease which was manifest to a compensable degree within one 
year of discharge which would allow for the grant of service 
connection on a presumptive basis.  38 C.F.R. § 3.309.  The 
earliest medical records associated with the claims file are 
dated many years after the veteran's discharge.  

The Board finds that service connection is not warranted for 
coronary artery disease as secondary to the service-connected 
diabetes mellitus.  There is competent evidence of record 
documenting the current existence of coronary artery disease.  
Clinical records as well as the reports of the May 2004 VA 
examinations include diagnoses of coronary artery disease.  
Significantly, none of these records include an opinion 
causally linking the coronary artery disease or any other 
vascular or cardiac problem to the service-connected diabetes 
mellitus.  

The only evidence of record which indicates that the veteran 
currently experiences coronary artery disease which is 
causally linked to the service-connected diabetes mellitus 
type 2 is the testimony and written argument from the 
veteran, his spouse and his representative.  There is no 
evidence to indicate that any of them have received 
specialized medical training.  The Board finds, therefore, 
that they are lay persons.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Their opinions as to the existence and etiology 
of any coronary artery disease are, therefore, without 
probative value. 

There is competent evidence of record which indicates that 
the currently existing coronary artery disease was not 
causally linked to the service-connected diabetes mellitus.  
A VA examination was conducted in April 2004 in order to 
determine if there was a causal link between the coronary 
artery disease and the service-connected diabetes mellitus.  
After examining the veteran and reviewing the claims file, 
the examiner, who was a physician's assistant, opined that it 
was more likely than not that there was no relationship 
between the veteran's coronary artery disease and the 
service-connected diabetes mellitus type 2.  The examination 
report was reviewed by a physician who concurred with the 
opinion in an addendum, noting that it takes a minimum of 5 
years for diabetes mellitus to cause vascular complications.  

The Board places great probative weight on the findings 
included in the report of the May 2004 VA examination and 
addendum.  The opinions were based upon a review of all the 
evidence in the claims file, and the physician provided a 
basis for the opinion which was supported by the clinical 
records.  

The Board finds that the preponderance of the competent 
evidence of record demonstrates that the currently existing 
coronary artery disease is not linked directly to the 
veteran's active duty service nor is it caused by his 
service-connected diabetes mellitus.  Service connection, 
therefore, is not warranted on a direct or secondary basis.  
38 C.F.R. §§ 3.303, 3.310.  Furthermore, as the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.  

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes mellitus.  

The Board finds that service connection is not warranted for 
erectile dysfunction on a direct basis.  38 C.F.R. § 3.303.  
There is no evidence of the presence of erectile dysfunction 
in the service medical records.  Clinical evaluation of all 
systems was normal at the time of the June 1969 separation 
examination.  No pertinent complaints were noted in the 
Report of Medical History the veteran completed in June 1969 
at the time of his discharge examination.  There is competent 
evidence of the current existence of erectile dysfunction.  
Clinical records as well as the report of the May 2004 VA 
urology examination include diagnoses erectile dysfunction.  
Significantly, none of these records includes an opinion 
causally linking the erectile dysfunction to the veteran's 
active duty service on a direct basis.  

The Board finds that service connection is not warranted for 
erectile dysfunction as secondary to the service-connected 
diabetes mellitus.  38 C.F.R. § 3.310.  As noted above, there 
is competent evidence of record documenting the current 
existence of erectile dysfunction.  There is no competent 
evidence of record, however, which provides a causal link 
between the currently existing erectile dysfunction and the 
service-connected diabetes mellitus.  

The only evidence of record, which indicates that there is a 
link between erectile dysfunction and the veteran's active 
duty service or the service-connected diabetes mellitus is 
the testimony and written statements of the veteran, his 
spouse, and his representative.  Their opinions as to the 
existence and etiology of erectile dysfunction lack without 
probative value.  See Espiritu, supra.  

A VA urology examination was conducted in April 2004 in order 
to determine if there was a causal link between the erectile 
dysfunction and the service-connected diabetes mellitus.  
After examining the veteran and reviewing the claims file, 
the examiner, who was a physician's assistant, opined that it 
was as likely as not that the erectile dysfunction was 
related to the diabetes mellitus type 2.  The examination 
report was reviewed by a physician, however, who overruled 
the physician's assistant's opinion in an addendum, noting 
that a clinical record dated in June 1999 documented the 
presence of erectile dysfunction, which started 
simultaneously with the diabetes and therefore was not as 
likely as not related to the diabetes mellitus.  

The Board places greater probative weight over the findings 
of the physician who reviewed the May 2004 urology 
examination report and found there was no causal link between 
diabetes mellitus and erectile dysfunction over the findings 
of the physician's assistant based on the greater amount of 
education a physician receives.  Furthermore, the physician 
provided a rationale for her opinion, which was based on the 
fact that the erectile dysfunction and the diabetes mellitus 
emerged simultaneously.  This opinion was also supported by 
the clinical records.  The Board reminds the veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).

The Board finds that the preponderance of the competent 
evidence of record demonstrates that the currently existing 
erectile dysfunction is not linked directly to the veteran's 
active duty service nor is it caused by his service-connected 
diabetes mellitus.  Service connection is not warranted on 
either a direct or secondary basis.  38 C.F.R. §§ 3.303, 
3.310.  Furthermore, as the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to service connection for coronary artery disease 
is not warranted.  The appeal is denied.  

Entitlement to service connection for erectile dysfunction is 
not warranted.  The appeal is denied.  


REMAND

The veteran testified before the undersigned in January 2007 
that he was receiving treatment for PTSD as recently as 2007 
at the Sandusky Community Based Outpatient Clinic, a VA 
facility.  These records have not been associated with the 
claims file.  Any such records may be relevant to the 
veteran's claim and should be obtained, if available.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  The Board will ask that record from that facility 
dated from June 2005 to the present be associated with the 
claims file because the latest VA medical records on file are 
dated in June 2005.

The veteran has not been afforded a VA psychiatric 
examination to determine if he currently has an acquired 
psychiatric disorder which is linked to his active duty 
service.  There is evidence of record of the current 
existence of mental disorders, and the veteran has alleged 
that they are due to his active duty service.  The Board 
finds a VA examination should be conducted to determine the 
nature, extent, and etiology of any acquired mental disorder 
found on examination.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  An April 
2006 private clinical record includes a competent diagnosis 
of PTSD.  The Board notes that the veteran has claimed that 
he currently has PTSD as a result of his active duty service 
in Viet Nam.  In April 2004, the RO sent the veteran a 
questionnaire regarding his claimed in-service stressors.  
The veteran did not respond to the request.  The Board finds 
that, as the veteran is being scheduled for a VA mental 
disorders examination, he should be afforded another chance 
to provide the necessary descriptive information which would 
permit verification of the claimed stressors.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Sandusky VA clinical records dated from 
June 2005 to the present.  

2.  Contact the veteran in order to have 
him submit a detailed listing of his 
claimed stressor events during service.  
Then, the RO should undertake to attempt 
to verify alleged stressful events in 
service to include by contacting the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) (previously U.S. Army 
Armed Services Center for Unit Records 
Research (CURR)) for assistance.  The RO 
should provide JSRRC with all pertinent 
information, to include copies of 
personnel records.  If the alleged 
stressors cannot be verified, that should 
be stated.  Unit histories should be 
provided if available.

3.  Then the veteran should be afforded a 
VA psychiatric examination in order to 
ascertain the nature and likely etiology 
of the claimed acquired psychiatric 
disorder.  If a diagnosis of PTSD is 
rendered by the VA examiner, then the 
specific stressor supporting such 
diagnosis should be identified.  For all 
mental disorders diagnosed at the 
examination, the examiner must offer an 
opinion as to whether it is as likely as 
not that (a 50 percent probability) that 
the mental disorder was incurred in or 
aggravated by the veteran's active duty 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims files must be made available 
to the examiner for review in conjunction 
with the examination, and the examination 
report must indicate whether the claims 
file was reviewed.  

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder to include PTSD in 
light of the entire evidentiary record.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.   An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. KEDEM
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


